     Case 9:18-bk-10949-MB       Doc 43 Filed 06/20/19 Entered 06/20/19 16:45:35                         Desc
                                  Main Document    Page 1 of 3


 1   JaVonne M. Phillips, Esq. SBN 187474
     Jennifer C. Wong, Esq. SBN 246725
 2   McCarthy & Holthus, LLP
 3   411 Ivy Street
     San Diego, CA 92101
 4   Phone (877) 369-6122
     Fax (619) 685-4811
 5
 6   Attorneys for
     MTGLQ Investors, LP, its assignees and/or successors
 7
 8
 9
                              UNITED STATES BANKRUPTCY COURT
10
                              CENTRAL DISTRICT OF CALIFORNIA
11
                                       NORTHERN DIVISION
12
13   In re:                                       )   Case No. 9:18-bk-10949-MB
                                                  )
14   Maria Avila,                                 )   Chapter 13
15                                                )
                    Debtor.                       )
16                                                )   STIPULATION FOR ADEQUATE
                                                  )   PROTECTION
17
                                                  )
18                                                )
                                                  )   Date:    6/21/2019
19                                                )   Time:    10:30 AM
20                                                )   Ctrm:    201
                                                  )   Place:   1415 State Street
21                                                )            Santa Barbara CA, 93101
                                                  )
22
                                                  )   Judge Martin R. Barash
23                                                )
                                                  )
24                                                )
25                                                )
                                                  )
26                                                )
                                                  )
27                                                )
28                                                )
                                                  )
29

                                                  1
                                                                                            File No. CA-18-147672
                                                      Adequate Protection Stipulation, Case No. 9:18-bk-10949-MB
